GOLDTHWAITE, J.
We do not consider it at all necessary to investigate the validity of the proceedings of the Orphans’ Court in relation to the sale of the land, for the reason, *590that Moore and G-arrett, from the position which they occupy, cannot be allowed to question their correctness. We do not deny, that in equity, as well as at law, the plaintiff must recover on the strength of his own title ; but because this is the rule, it does not follow that he must show a good title against all the world. . It is enough that he shows a right to recover against the defendant: and there are many cases in which he has this right, although another person might recover it from him.
Considering the case without reference to the alleged sale from Yann to Moore, in 1835, the facts disclosed by the record are, that Yann bought the land at an administrator’s sale had under the proceedings of the Orphans’ Court; that in 1886 he sold, and executed his bond for titles, to McWalker, who paid the purchase money, and went into possession. The complainant Lyle asserts his right to the land under a subsequent purchase from McWalker, as set out" in his title bond. In 1841, while McWalker was in possession under his purchase, Yann sold to Moore, executing to him s, writing reciting the sale, not under seal. This writing, in 1846, Moore assigned to Q-arrett, under an agreement with him, that he should obtain a patent from the United States ; and if he obtained it, G-arrett was to keep the land, and pay Moore one half its value. The pleadings admit that G-arrett obtained the patent by virtue of the sale had under the proceedings of the Orphans’ Court; and having done this, he attempts to support the title thus obtained, against the prior equity of McWalker based upon the same proceedings, by asserting that they are void.
Upon the mere statement of the proposition, it is so manifestly opposed to natural equity, that it would require the strongest array of authority to support it. The doctrine of estoppel has its origin in reason and justice, and the principles on which it is founded apply equally to the admission of judicial proceedings as any other act or admissions; and that such proceedings are void, does not in the slightest degree affect the question as to the right of the party who has secured an advantage to himself, or changed the condition of others by asserting their validity, to be allowed to deny them. A party may be estopped from denying the validity of a void *591deed. — Drane v. Gregory, 3 B. Mon. 619. A purchaser at administrator’s sale is estopped from showing its illegality, while he retains possession of the property sued for under the sale. — Harbin v. Levi, 6 Ala. 399. The principle on which these decisions rest, is the same which must govern in the one under consideration. The title of Garrett has no other foundation than the sale of tho land under the proceedings of the Orphans’ Court. In obtaining and accepting the patent, he recognized its validity ; and this title he is using to eject one who claims under the same sale, and by a prior and superior equity. He cannot do this, without denying the validity of the sale upon which his own title is founded, and this the policy of the law will not allow: it would be virtually permitting him to disparage the title under which he asserts his right.
The view we have taken is decisive of the case, in the aspect in which we have considered it, as it throws the equity of the appellants, Garrett and Moore, upon the sale made to the latter in 1841 ; and as between that sale, and the prior purchase made by McWalker, the last must prevail. The rule is, that where one purchases land in the possession of a third party, without inquiring into his rights or the character of his possession, he is affected with all the equitable rights binding on the vendor.
In relation to the alleged sale to Moore in 1835, it is only necessary to say, that the burden of proof devolved on them. The testimony not only fails to show that any such sale was made, but there is a clear preponderance of evidence to the fact that the written contract of sale which is set up by the parties was a fabrication, got up by Yann and Moore for the purpose of defrauding McWalker, — made after the sale, and antedated in order to accomplish the fraud.
The decree is affirmed, and Moore and Garrett must pay the costs of the appeal.